Citation Nr: 0632006	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for bilateral small 
calcaneal spurs of the right foot, claimed as cold injury.  

2.  Entitlement to service connection for bilateral small 
calcaneal spurs of the left foot, claimed as cold injury.  

3.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected adjustment disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and October 2004 rating 
decisions issued by the RO.  

The Board notes that the veteran raised a claim of service 
connection for migraines in his December 2004 Notice of 
Disagreement (NOD).  To date the RO has not taken action on 
this claim.  This matter is therefore referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral small calcaneal 
spurs of the right foot are not shown to be due to any event 
or incident in the veteran's period of active service.  

2.  The currently demonstrated bilateral small calcaneal 
spurs of the left foot are not shown to be due to any event 
or incident in the veteran's period of active service.  

3.  The service-connected adjustment disorder is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by bilateral small calcaneal spurs of the right foot due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).  

2.  The veteran is not shown to have a disability manifested 
by bilateral small calcaneal spurs of the left foot due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006). 

3.  The criteria for the assignment of an evaluation of 70 
percent for the service-connected adjustment disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9435 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in July 2002, September 2002, and September 2004 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued prior to the 
appealed August 2003 and October 2004 rating decisions.  
Moreover as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Further, as to the veteran's claim for increased evaluation 
for the service-connected adjustment disorder, the absence of 
such notification by VCAA letter is not prejudicial.  The 
veteran was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed October 2004 rating decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes that the veteran's service medical records 
are devoid of any complaints, findings or treatment for 
disorders of the feet in service.  

The subsequent to service, from April 2001 to July 2002, the 
veteran was seen at a VA medical center for treatment for 
various health concerns including treatment for his claimed 
calcaneal spurs disorder of the feet.  In the June 2001 
treatment record, the veteran complained of "clammy foot."

He reported his feet were "almost frozen thirty years ago."  
He described his feet as being more sensitive to heat and 
cold.  He reported that they occasional sweat, but mostly 
feel cold.  His wife observed that his feet are paler than 
the rest of his extremity.  

In a September 2002 private medical statement, the private 
medical examiner stated the veteran was under his care for 
foot pain and paresthesia.  The examiner noted that the 
veteran complained of symptoms such as burning excessive 
perspiration, accompanied by severe pain and coldness.  

The veteran had reported suffering the injury after prolonged 
exposure to cold while serving in the Army in Germany.  The 
veteran reported being exposed to sub freezing temperatures 
for more than 10 hours.  During that time, his feet became 
painful and numb.  The veteran reported developing blisters 
around the toes.  

The examiner diagnosed the veteran with pernio.  Based on 
this reported history and symptoms, the examiner opined the 
veteran's disorder of the feet was a result of the thermal 
injury that the veteran sustained while on active military 
service.  

During a July 2003 VA examination, the veteran reported 
current symptoms of cold, numb feet, sometimes burning and 
hot and tingling in tips of the toes.  Examination revealed 
subjective complaints of pain numbness.  Range of motion and 
strength of ligaments was normal.  No deformity of the feet 
was noted.  However, the foot was cool, and the toes were 
cold.  

The examiner diagnosed the veteran with bilateral small 
calcaneal spurs of the right and left feet.  The examiner 
further opined that "it [was] not likely that his condition 
[was] due to his military service."  The examiner reviewed 
the claims file in conjunction with this examination.  

In this case, as indicated, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).   

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the July 2003 
VA examination report to have greater probative value than 
the private medical opinion offered in September 2002.  See 
Owens v. Brown, 7 Vet. App. at 433.  

The September 2002 statement is of limited probative value in 
deciding this matter because it gives no indication that it 
was based on a review of the claims file or the service 
medical records.  See Miller v. West, 11 Vet. App. at 348; 
Gabrielson v. Brown, 7 Vet. App. at 40.  The basis for the 
medical statement in this regard is not adequately explained.  

In addition, given the absence of evidence of pertinent 
findings for many years after service, the September 2002 
statement did not fully address the entire record, including 
the role of any post-service risk factors played in the 
development of the claimed bilateral small calcaneal spurs of 
the right and left feet.   

The claimed bilateral small calcaneal spurs of the right and 
left feet are not clinically demonstrated until many years 
following his separation from service.  As such, the Board 
finds the July 2003 VA opinion to be supported by the medical 
record in this case.  

The other evidence of record is veteran's own statements as 
contained in the December 2003 NOD.  

The veteran is not shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  As such, his lay 
statements in this regard cannot constitute medical evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral small calcaneal spurs of the right and left foot.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for adjustment disorder was granted in 
March 2003 when the RO assigned a 30 percent evaluation.  In 
December 2003, the veteran filed the instant claim for an 
increased evaluation.  In October 2004 the 30 percent 
evaluation was increased to 50 percent.  This evaluation has 
remained in effect since that time.  

From June 2002 to August 2004, the veteran was seen several 
times at a VA medical facility for treatment for adjustment 
disorder.  In the January 2003 treatment record, the veteran 
reported the increased dosage of Fluoxetine was helping with 
the symptoms.  Further his wife reported that his new 
assignment eliminated the need for interpersonal 
communication, which made it easier for him to handle.  

In a February 2003 service organization questionnaire form 
completed by his VA treating physician, the VA physician 
opined that the veteran experienced occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, thinking or mood due to such symptoms as: 
suicidal ideation; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

Further, the physician assigned the veteran a global 
assessment of functioning (GAF) score of 55.  Finally, the 
physician opined that the veteran was unemployable due to his 
psychiatric condition.  

In a December 2003 service organization questionnaire form 
completed by his VA treating physician, the VA physician 
repeated his opinion that the veteran experienced 
occupational and social impairment with deficiencies in most 
areas.  

The VA physician further opined that the veteran experienced 
total occupational and social impairment due to such symptoms 
as intermittent inability to perform activities of daily 
living, disorientation to time and place, and memory loss.  

The physician assigned the veteran a GAF score of 50.  
Further the physician opined that the veteran was 
unemployable due to his psychiatric condition.  

During an October 2004 VA mental disorders examination, the 
examiner noted the veteran was married and employed full time 
as a driver for Coney Island Hospital.  The examiner noted 
that the veteran had significant problems functioning on his 
job due to his hearing disability and depression and anxiety.  

The examiner noted the veteran was highly socially withdrawn.  
The veteran displayed a decreased interest in participation 
in significant activities.

The examiner observed that the psychiatric symptoms had been 
present for about five years.  He noted the symptoms had 
become more severe over the past year.  The examiner noted 
that the veteran had moderate social and occupational 
impairment and psychiatric medications were modestly helpful.  

The veteran reported experiencing chronic depression and 
anxiety.  The anxiety was characterized by uncontrollable 
worry, feeling keyed up or on edge, irritability, muscle 
tension and sleep disturbance, as well as some difficulties 
in concentration.  This anxiety was having a significant 
impact on the veteran's occupational functioning.  

The veteran also reported experiencing depression.  The 
depression was characterized by dysphoric mood, anhedonia, 
apathy, social activities, irritability, difficulties in 
concentration and insomnia.  

Impairment of thought process, obsessive or ritualistic 
behavior, panic attacks, and impaired impulse control were 
denied.  The veteran did report occasional suicidal ideation, 
but denied homicidal ideation.  Speech rate and flow were 
normal.  

The veteran was diagnosed with adjustment disorder with mixed 
anxiety and depressed mood.  He was assigned a GAF score of 
50. 

In a December 2004 service organization questionnaire form 
completed by his VA treating physician, the VA physician 
repeated his opinions that the veteran experienced 
occupational and social impairment with deficiencies in most 
areas; and experienced total occupational and social 
impairment.  The physician assigned the veteran a GAF score 
of 50 and further opined that the veteran was unemployable 
due to his psychiatric condition.  

From November 2004 to December 2005, the veteran was seen 
several times at a VA medical facility for treatment for 
adjustment disorder.  In the October 2005 record, the 
veteran's wife reported the veteran was nervous about an 
upcoming job examination.  She reported the veteran was 
unable to concentrate.  

Additionally, the veteran studied at home because he was too 
embarrassed to study with other younger co-workers who also 
were going to be taking the examination.  

The veteran's diagnosed adjustment disorder was confirmed.  
Additionally, the veteran was diagnosed with severe social 
anxiety disorder.  

In this case, the RO has evaluated the veteran's adjustment 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9435.  
Under the criteria for Diagnostic Code 9435, a 50 percent 
disability evaluation is warranted for adjustment disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for 
adjustment disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for 
adjustment disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  

The Board has applied all of the noted criteria to the case 
at hand.  Given the veteran's symptomatology as indicated by 
the various VA treatment records, various service 
organization questionnaire forms completed by his treating VA 
physician, and the VA examination findings, the Board finds 
that the service-connected adjustment disorder is shown to be 
at a level of disablement that more nearly approximates that 
of occupational and social impairment, with deficiencies in 
most areas as contemplated by a 70 percent evaluation under 
Diagnostic Code 9435.  



ORDER

Service connection for bilateral small calcaneal spurs of the 
right foot, claimed as a cold injury is denied.  

Service connection for bilateral small calcaneal spurs of the 
left foot, claimed as a cold injury is denied.  

An increased evaluation of 70 percent, but not higher for the 
service-connected adjustment disorder is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


